Citation Nr: 9914750	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a fungus of the upper 
body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


REMAND

A review of the record reveals that the veteran indicated on 
both his initial claim for service connection and on his 
Notice of Disagreement, that in 1966 he was treated for a 
fungus of the upper body at the John Cochran VA Medical 
Center.  A September 1998 deferred rating decision contains a 
notation to request reports for a skin condition from the 
VAMC-JC, for the dates from October 1, 1966 to December 31, 
1967.  Additionally, there is a computer screen printout, 
dated in September 1998, which appears to indicate that the 
records were requested.  However, there is no response in the 
file, or any other indication, as to whether the response was 
received, and whether any such records are available.

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that the VA has constructive 
knowledge of medical records generated by its agency, and the 
VA is obligated to obtain any such pertinent treatment 
records, as well as other records of which the VA was 
notified.  See Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 
(1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Therefore, the RO should ensure that all VA records of 
treatment for the veteran are obtained and associated with 
his claims file.

In light of the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:

The RO should again request any and all 
treatment records from the John Cochran 
VA Medical Center, reflecting treatment 
from October 1, 1966 to December 31, 
1967, and associate them with the claims 
file.  A specific request should be made 
for any records concerning treatment for 
fungus.  If the search for these records 
has negative results, the claims file 
should be properly documented to that 
effect with the reason why such records 
were not obtained.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence in 
connection with the current appeal.  No action is required of 
the veteran until further notification.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









